DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This is action in response to amendment filed on 16 August  2022.  Claim 1 has  been amended.  Claim 2, 7, 9, 13 and 21 have been cancelled.    Claim 1, 3-6, 8, 10-12, 14-20 and 22-24  are currently pending and have been examined.  
Allowable Subject Matter
Claims 1, 3-6, 8, 10-12, 14-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  

The reason for overcoming the 35 U.S.C 101 rejections:

Step 1: Statutory Category?  The claim recites a series of steps and, therefore, is a process.

Step 2A- Prong 1:  Judicial Exception Recited? The claims as a whole recite a method of organizing human activity.  The claimed invention recites generating reward information associated  with purchase in response receiving purchase information purchases and generating session identifier associated with the purchase, wherein the session identifier is generated after a transaction associated with the purchase performed, which is a method of managing interaction between people.    Thus, the claims recite  an abstract idea.  
Step 2A- Prong 2:  The claims recite a combination of additional elements including generating at least one authentication token based on the financial account, the authentication token is associated with a credit card and authentication token includes security credential and signing the alt least one authentication token for sending over a network to a second financial institution, the reward information, the session identifier, and the signed at least on authentication token, and receiving a confirmation over the network a reward account with the person has been updated and linked to the credit and display arrangement and generating a display screen on the disply arrangement for including rewards information related to the rewards account.  The claims as whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems  of display screen on the display arrangement for displaying reward information with the reward  account.   Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).


The following prior arts are the closest prior art to the applicants claimed elements: 

Grange et al (US Pub., No. 2011/0099384 A1) discloses the present invention defines a storing authentication token of generating different dynamic credentials for different application providers comprising an input interface providing an output representing an application provider indicator secret key storage for storing one or more secret keys; a variability source for providing a dynamic variable value; a key providing agent for providing an application provider specific key as a function of said application provider indicator using one or more keys stored in said secret key storage. 

Sagady et al (US Pub., 2015.0287030 A1) discloses methods for authorizing wireless payment transactions that include encrypting, with an encryption module on the mobile payment device, a payment account token stored on a mobile payment device and a session key generated on the mobile payment device with a public key. The methods also include transmitting the encrypted payment account token and session key to a vending machine, further encrypting, with the vending machine, the encrypted payment account token and session key with a device key, and transmitting, from the vending machine, the encrypted payment account token and session key to a central server.
Seneewongs et al (US Pub., 2019/0385197 A1) discloses a  computing system is configured to determine a location of  an electronic device and generate for display on a display screen one or more promotions based on the location of the electronic device and a feature of a live event. Each of the  one or more promotions includes a potential future state of the feature and an indication of an item to be received if the potential future state becomes a current state of the feature.

Locke et al (US Pub., 2018/0181958 A1) a dynamic transaction card may be paired with a user application executed on a user device card to facilitate multi-factor authentication of a user by utilizing the dynamic transaction card as a physical token. Various communication technologies may be utilized to create a connection between the dynamic transaction card and the user device application which may include wireless connections and physical connections.

Cartmell (US Pub., No., 2005/0075985 A1) discloses  the present invention provides a method of completing a purchase transaction which comprises a purchaser ordering over an electronic network goods or services that the purchaser desires to purchase from a merchant vendor with the use of a money transaction card device; supplying identifying information to the merchant vendor pertaining to the purchaser and authorization of the purchaser for use of the money transaction card device.
Hunt et al (US Patent No., 6,223, 215 B1) discloses in one embodiment, a method for interactive network session tracking from inbound source to net sale includes storing a unique session ID (identifier) in an entry in a session database, and associating the session ID with an inbound source ( origin) of the user of an interactive network site. The user's actions, such as page views, product detail views, and shopping cart additions and deletions, can also be stored in the session database associated with the session ID.

However, none of the above references either alone or in a combination teaches or suggests generating a session identifier associated  with the purchase, wherein the session identifier is generated after a transaction associated with the purchase was performed, generating at least one authentication token based on the financial account, wherein: the at least one authentication token is associated with the credit card and the at least one authentication token includes security credentials, signing the at least one authentication token, and sending over network to a send financial institution, the rewards information, the session identifier, and the signed at least one authentication token, such that  a reward account associated with the person have been updated by the second financial institution between on the rewards information, a comparison of th session identifier to session information for the transaction associated with the purchase, and the signed at least one authentication token.  

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Due to the amendment the 35 U.S.C 112(a) rejection has been withdrawn.  
Due to the amendment to claims the 35 U.S.C 103(a) rejections has been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682